COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       William David Golden v. State of Texas

Appellate case number:     01-12-00735-CV

Trial court case number: 2008-33634

Trial court:               269th District Court of Harris County

        On June 19, 2012, appellant, William David Golden, filed an affidavit of indigence in the
trial court in the above-referenced matter. See TEX. R. APP. P. 20.1(a)(2). On November 26,
2012, the district clerk filed the clerk’s record in this cause, including a copy of appellant’s
affidavit of indigence. The record does not reflect that any contest to the affidavit of indigence
was filed. Therefore the allegations in the affidavit are deemed true, and appellant is entitled to
proceed without advance payment of costs. See TEX. R. APP. P. 20.1(f).

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs. See
TEX. R. APP. P. 20.1(f), (n).

       It is further ORDERED that the District Clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k).

        Appellant’s brief is ORDERED filed with this Court within 30 days after the date the
clerk’s record is filed.1 See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed within
30 days after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Jim Sharp
                    Acting individually       Acting for the Court

Date: February 8, 2013
1
       The reporter’s record was filed on September 25, 2012.